IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-19-00220-CR

DONALD WALTON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                            From the 52nd District Court
                               Coryell County, Texas
                              Trial Court No. 15-23055


                            MEMORANDUM OPINION


       Donald Walton appeals from the trial court’s denial of his “Motion to Perform

Discretionary Administrative Procedure under § 1.1 ‘The Law of Restitution’” and his

subsequent “Motion for Hearing.” Both motions were denied in the same order signed

by the trial court on June 5, 2019.

       Jurisdiction must be expressly given to the courts of appeals. Ragston v. State, 424
S.W.3d 49, 52 (Tex. Crim. App. 2014); In re Ford, 553 S.W.3d 728, 731 (Tex. App.—Waco

2018, orig. proceeding). The standard for determining jurisdiction is not whether the
appeal is precluded by law, but whether the appeal is authorized by law. Abbott v. State,

271 S.W.3d 694, 696 (Tex. Crim. App. 2008); Ford, 553 S.W.3d at 731. We have not found

any rule or any statutory or constitutional provision that would authorize Walton’s

appeal from the trial court's June 5, 2019 order. Accordingly, the order is not appealable,

we have no jurisdiction to entertain Walton’s appeal, and the appeal must be dismissed.

        Notwithstanding that this appeal must be dismissed, Walton may file a motion for

rehearing with this Court within 15 days after this opinion and judgments are rendered

if Walton believes this opinion and judgments are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Walton desires to have

the opinion and judgments of this Court reviewed by filing a petition for discretionary

review, that petition must be filed with the Court of Criminal Appeals within 30 days

after either the day this Court's judgments are rendered or the day the last timely motion

for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

        This appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed August 21, 2019
Do not publish
[CR25]




Walton v. State                                                                      Page 2